EXHIBIT-23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statement of First Merchants Corporation on Form S-8 (File No. 333-159643) of our report dated October 28, 2011, on our audits of the financial statements of First Merchants Corporation Employee Stock Purchase Plan (2009) as of June 30, 2011 and 2010, and for the years ended June 30, 2011, 2010 and 2009, which report is included in Exhibit 99.1. /s/ BKD, LLP Indianapolis, Indiana October 28, 2011
